DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 02/21/2020 and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: “wherein the processor is configured to transmit data of the determined second exercise intensity to an external electronic device is connected, using the communication circuitry” should likely read “wherein the processor is configured to transmit data of the determined second exercise intensity to an external device that is connected.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “wherein the processor is configured to receive one or more activity information previously obtained in relation to the user motion, from an external electronic device which is connected, using the communication circuitry” should likely read “wherein the processor is configured to receive one or more activity information previously obtained in relation to the user motion. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “to an external electronic device which is connected, using the communication circuitry” should likely read “to an external electronic device which is connected. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Regarding claim 1, examined as the representative claim:
[Step 1] Claim 1 recites “an electronic device” which falls within the machine statutory category under 35 U.S.C. 101.
[Step 2A – Prong 1] Claim 1 recites, in part, a device configured to determine at least one activity information which satisfies a designated condition among one or more activity information previously obtained in relation to user motion; determine a first exercise intensity for the user based at least on variation of the at least one activity information over time; determine a second exercise intensity by adjusting the first exercise intensity based on a previous target of exercise of the user; and provide guide information associated with the second exercise intensity. The bolded limitations describe a device configured to perform the process of obtaining information, analyzing it, and displaying certain results (guide information) of the collection analysis, which encompass an abstract idea. That is, the limitations can be practiced as a mental process performed in the human mind and/or by pen and paper.
[Step 2A – Prong 2] Claim 1 requires the additional limitations of “sensor circuitry” and “a processor”, however, these additional elements are insufficient to integrate the judicial exception into a practical application. The claim recites a generic computer (electronic device) and typical components of a generic computer (sensor circuitry and processor) performing their generic functions (i.e., a processor executing code). The claim as a whole could be applied readily to other computing environments with means for obtaining previously collected activity information, comparing the information to a designated threshold and/or over time, and outputting data such as guide information. As such, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself. 
[Step 2B] As previously discussed with respect to Step 2A – Prong 2, the “sensor circuitry” and “processor” are generic hardware that provide modern conveniences that are ubiquitous among electronic devices currently available for providing various health care/exercise programs (Specification, [0002-0003]). As such, the recited limitations amount to no more than mere instructions to apply the exception using a generic computing device and/or to use the generic components to perform the abstract idea. Moreover, the claim does not recite any information obtained from the sensor circuitry itself. Accordingly, these additional elements do not provide significantly more (i.e., an inventive concept) to render the claim patent eligible. 
	Independent claim 11 is rejected for similar reasoning. 
Additionally, the dependent limitations of claims 2-10 and 12-15 contain all of the limitations of claims 1 and 11 and therefore recite the abstract idea(s) discussed above. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims simply recite a generic computer (electronic device) performing routine and conventional functions. That is, the claims are directed to computer functionality by using existing technology as tools in aid of processes that are focused on the Applicant’s abstract idea of providing guide information associated with exercise intensity. Accordingly, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (hereinafter “Jang”) (U.S. Pub. No. 2016/0354636 A1).
Regarding claim 1, Jang discloses an electronic device ([0045-0047]; [0059]; Figs. 1A-1B, where the apparatus 100 may operate in a wearable device 110) comprising: sensor circuity (Fig. 1A, #103; [0045-0047]); and a processor (Fig. 1A, #106; [0045-0047]), 
wherein the processor is configured to determine at least one activity information which satisfies a designated condition among one or more activity information previously obtained in relation to a user motion ([0057]; [0088], where the apparatus 100 provides an optimal exercise program for a user based on a training history during an exercise; [0188], wherein the exercise program is determined by comparing previously obtained activity information (training history, which includes heart rate measured in the previous sets of exercises ([0060]) to a designated condition (preset threshold)), 
to determine a first exercise intensity for the user based at least on variation of the at least one activity information over time ([0048]; [0050-0051]; [0059], where the device detects at least one activity information (i.e., heart rate) over time and outputs an exercise intensity and coaching messages accordingly), 
to determine a second exercise intensity by adjusting the first exercise intensity based on at least a previous target of exercise for the user ([0050-0051]; [0096], where the processor adjusts the exercise intensity of the current set of the exercise program based on a preset target heart rate (goal of an exercise) for the user), and
	to provide guide information associated with the second exercise intensity ([0049], where guide information (i.e., increase, maintain, or decrease pace) is provided to the user during the exercise; see also, [0059]; [0126], where the apparatus adjusts an exercise intensity of the exercise program based on variation of heart rate over time, and provides the exercise program to the user based on the adjusted exercise intensity).

Regarding claim 2, Jang discloses wherein the processor is configured to determine the first exercise intensity, further based on modification information by applying a designated weight to at least part of the at least one activity information ([0050]; [0081], where the first exercise intensity of the exercise program is generated based on an exercise ability or personal information of the user, and further, where the change in the at least one activity information (heart rate) over time, used to determine the first exercise intensity, is determined by applying a predetermined period of time).

Regarding claim 3, Jang discloses wherein the processor is configured to include, as at least part of the modification information, at least one of average workout distance information or average workout duration information determined based at least on the at least one activity information ([0048]; [0050], where heart rate is measured at a predetermined time interval (i.e., average workout duration)).

	Regarding claim 4, Jang discloses wherein the processor is configured to set the target of exercise, based at least on biometric information of the user ([0096], where the providing apparatus determines the target of exercise (target heart rate) based on input personalized information including, for example, personal information).

	Regarding claim 5, Jang discloses communication circuitry, wherein the processor is configured to transmit data of the determined second exercise intensity to an external electronic device is connected using the communication circuitry ([0060], where the wearable device 110 including the apparatus 10 (Figs. 1A-1B) may operate in conjunction with an external mobile device 130 and share data with the mobile device 130).

	Regarding claim 6, Jang discloses wherein the processor is configured to include, as at least part of the first exercise intensity and the second exercise intensity, at least one of a workout distance or a workout duration in relation to the target of exercise of the user ([0061], where the term “exercise intensity” refers to an amount of exercise at an exercise level, for example,…a duration of the exercise).

	Regarding claim 7, Jang discloses communication circuitry, wherein the processor is configured to receive one or more activity information previously obtained in relation to the user motion, from an external device which is connected, using the communication circuitry ([0060], where the mobile device (external electronic device) may transmit to the apparatus 100 exercise history information).

	Regarding claim 8, Jang discloses wherein the processor is configured to modify the determined second exercise intensity, based at least on designated additional information ([0011]; [0086], where, for example, a rating of perceived exertion (RPE) may also be used to modify the exercise levels of the exercise program, wherein the levels correspond to exercise intensities ([0075])).

	Regarding claim 9, Jang discloses wherein the processor is configured to generate the guide information, based at least on whether the determined second exercise intensity satisfies a designated exercise intensity range ([0049-0050], where the processor is configured to provide guide information to the user based on the heart rate measured by the sensor (measurer), wherein the guide information may comprise maintaining the training pace, based on a comparison between the heart rate and a preset target heart rate (exercise intensity range)).

	Regarding claim 10, Jang discloses wherein the processor is configured to determine the at least one activity information based on a criteria number ([0055]; [0088], where the processor may be configured to determine and/or change the exercise program based on a training effect index for each set of exercises).

	Regarding claim 11, Jang discloses a method for operating an electronic device ([0206]) comprising: determining at least one activity information which satisfies a designated condition among one or more activity information previously obtained in relation to a user motion ([0057]; [0088]; [0188], wherein the exercise program is determined by comparing previously obtained activity information (training history, which includes heart rate measured in the previous sets of exercises ([0060])) to a designated condition (preset threshold));
	determining a first exercise intensity for the user, based at least on variation of the at least on activity information over time ([0048]; [0050-0051]; [0059], determining at least one activity information (heart rate) over time and outputting an exercise intensity and coaching messages accordingly); 
	determining a second exercise intensity by adjusting the first exercise intensity based at least one a previous target of exercise of the user ([0050-0051]; [0096], adjusting the exercise intensity of the current set of the exercise program based on a preset target heart rate (goal of an exercise) for the user); and
	providing guide information associated with the second exercise intensity ([0049], providing guide information (i.e., increase, maintain, or decrease pace) to the user during the exercise; see also, [0059]; [0126], providing the exercise program to the user based on the adjusted exercise intensity).

	Regarding claim 12, Jang discloses wherein determining the first exercise intensity comprises: determining the first exercise intensity, further based on modification information by applying a designated weight to at least part of the at least one activity information ([0050]; [0081], where the first exercise intensity of the exercise program is generated based on an exercise ability or personal information of the user, and further, where the change in the at least one activity information (heart rate) over time, used to determine the first exercise intensity, is determined by applying a predetermined period of time).

Regarding claim 13, Jang discloses wherein, as at least part of the modification information, at least one of average workout distance information or average workout duration information determined based at least on the at least one activity information is included ([0048]; [0050], where heart rate is measured at a predetermined time interval (i.e., average workout duration)).

Regarding claim 14, Jang discloses setting the target of exercise, based at least on biometric information of the user ([0096], where the providing apparatus determines the target of exercise (target heart rate) based on input personalized information including, for example, personal information).

Regarding claim 15, Jang discloses transmitting data of the determined second exercise intensity to an external electronic device which is connected, using the communication circuitry ([0060], where the wearable device 110 including the apparatus 10 (Figs. 1A-1B) may operate in conjunction with an external mobile device and share data with the mobile device 130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715